Citation Nr: 0010545	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  94-39 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for neuropsychiatric 
disability, variously classified as atypical anxiety and 
social phobia, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
right renal calculus with hematuria.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision.  In its current 
status, the case returns to the Board following completion of 
development made pursuant to its February 1997 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The service-connected neuropsychiatric disorder is 
productive of social isolation and a disruption of employment 
since the 1980s.  

3.  The veteran has a history of renal calculus within 
microhematuria.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for 
neuropsychiatric disability, variously classified as atypical 
anxiety and social phobia have been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.132, Code 9400 (1995); 
§ 4.130, Code 9400 (1999).  

2.  The criteria for a compensable evaluation for renal 
calculus with microhematuria have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.115, Codes 7508, 7509 
(1993); § 4.115b, Codes 7508, 7509 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, I note that the veteran has presented a well-
grounded claim with respect to increased ratings for his 
service-connected disabilities.  cf. Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  That is, he has 
presented a claim that is plausible.  I am also satisfied 
that all appropriate development has been accomplished and 
that VA has no further duty to assist the veteran.  All 
relevant facts have been properly developed.  The recent 
examinations provide sufficient information to rate the 
disability in accordance with the applicable rating code.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  The veteran is advised that past medical records 
do not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a determination a more accurate 
evaluation.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Atypical anxiety

Service connection was originally established for a nervous 
condition, classified as mild atypical anxiety in a May 1991 
rating decision.  A 10 percent rating was assigned under the 
criteria in effect prior to November 1996.  

The veteran underwent a mental disorders examination in 
December 1992.  At that time he reported that he had not 
worked since 1987.  He reported that he was studying 
computers at the Caribbean University and was being treated 
at the mental health clinic.  At that time, the veteran 
stated that the he always had to stay in the house, that he 
didn't have any desires, that he hardly slept, that he lacked 
enthusiasm and that he had to be pushed to go to school.  In 
addition, he reported that he spent most of his time at home, 
cooking, eating, watching television.  He stated that he 
doesn't do anything.  

The veteran was seen at the VA mental health clinic in June 
1993.  At that time, the veteran reported, in essence, that 
he had received training in computers and in mechanical 
drawing, but did not feel that he was able to utilize the 
training due to his nervous condition.  A September 1993 
progress note shows that the veteran reported that he was 
withdrawn at home.  Likewise, in November of that year 
reported that he did not go out much but liked to be quiet.  
In March 1997, he again reported that he did not like to go 
out.  

The veteran underwent a VA mental health examination in June 
1997.  At that time, he reported that he had associates 
degrees in electricity, and refrigeration but has not worked 
since his retirement from the military.  He reported that he 
applied to various places for employment but had not been 
able to wait for any interviews because he felt ill at ease.  
He reported that he liked to be at home, reading, watching 
television and using his computer.  The veteran's greatest 
difficulty was with social interaction.  He stated that that 
was precisely the reason that he retired from the military 
because he simply felt ill at ease with people.  He stated 
that most of the time he was in service, he was alone and 
when he had leave, he preferred to be alone.  He acknowledged 
that this was the problem that he experience in his marriage 
as well and reported that he and his wife had been separated 
for 6 years.  In addition, he stated that arguments usually 
started because his wife would force him to go out and as a 
consequence he would become ill humored.  Further, he stated 
that interactions with others resulted in his fear that he 
would do something wrong that would be subject to ridicule 
and a feeling of being inadequate.  

On objective evaluation, the examiner noted that the 
veteran's greatest difficulty was his feeling of inadequacy 
when he entered into social interaction.  He was observed to 
become markedly apprehensive, almost panicky to the extent 
that he avoided the situation altogether.  His contact was as 
little as possible with others, and when forced into those 
types of circumstances, he became anxious, apprehension and 
angry.  In addition, the examiner noted that the veteran was 
tense and depressed.  There was no disturbance of 
orientation, memory or intellectual functioning.  Judgment 
was fair, and insight was limited.  The examiner opined that 
the diagnosis of generalized anxiety disorder did not reflect 
the veteran's true disability picture as anxiety was not 
generalized but arose from social interaction.  In view of 
the foregoing, the veteran was found to have an Axis I 
diagnosis of social phobia and an Axis II diagnosis of very 
strong passive dependent and avoidant personality.  The 
psychosocial stressors were determined to be his personality 
characteristics.  The GAF scale was determined to be 50 to 
55.  

In Karnas, 1 Vet. App. 308 (1991) the Court held that when a 
law or regulation changes after the claim has been filed or 
reopened and before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so. Id. at 312-13. Where such a change takes place, Karnas 
requires a remand of the claim for readjudication. Id. at 
311. Anglin v. West, 11 Vet. App. 361

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
In Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

Under the General Rating Formula for Psychoneurotic 
disorders, in effect until November 1996, a 100 percent 
evaluation is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  

A 70 percent evaluation is assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation is assigned when 
there is considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and when, by reason of  psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 10 percent rating for 
occupational impairment due to mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  A 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  As revised effective in November 1996, the 
General Rating Formula for Mental Disorders provides a 100 
percent rating for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The old criteria, rather than the amended version is more 
favorable to the veteran.  This is true inasmuch as noted 
above, entitlement to a 100 percent rating under the old 
criteria, the veteran is required to show either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptomatology bordering on gross repudiation 
of reality, or demonstrable inability to obtain or retain 
employment due to his service-connected neuropsychiatric 
disability.  Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).  
The preponderance of the clinical evidence on file supports a 
finding of both social isolation and inability to maintain 
employment since the veteran's separation from service.  In 
view of the foregoing the veteran is entitled to a 100 
percent schedular rating.  

Right renal calculus with recurrent microhematuria.

Service connection was originally established for right renal 
calculus and microhematuria in a March 1989 rating decision.  
A noncompensable disability rating was assigned to that 
disability.  By a March 1993 rating decision, the 
noncompensable disability rating was continued for the right 
renal calculus with recurrent microhematuria.  

The report of the December 1992 VA examination shows that the 
veteran had a history of urinary tract infections and bloody 
urine.  Abdominal, rectal, and genitourinary examinations 
were within normal limits.  The diagnosis was history of 
renal stones and chronic microhematuria.  A December 1992 
urology "work-up" was negative for microhematuria, 
suprapubic pain, fever, hesitancy, nocturia and frequency.  
The examiner noted that the "work-up" was completely 
negative, and the veteran was discharged from the urology 
clinic.  

As noted above, when there has been a change in an applicable 
stature or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Karnas v Derwinski, 1 Vet. App. 308-311(1991).  The General 
Counsel of VA, in a precedent opinion, has held that the 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  

During the course of the veteran's appeal there was a change 
in the law pertain to the rating of genitourinary disorders.  
See 59 Fed Reg 2527 (January 18, 1994).  The change in the 
law was effective from February 17, 1994.  

The criteria in effect prior to the February 1994 revisions 
show that nephrolithiasis was to be rated as hydronephrosis 
(calculus in kidney required; staghorn or multiple stones 
filling pelvis of kidney, rate 30 percent).  
38 C.F.R. § 4.115,  Code 7508 (1993).  The minimal rating for 
hydronephrosis is 10 percent and is assigned for mild 
symptoms with only an occasional attack of colic, not 
infected and not requiring catheter drainage.  The next 
higher evaluation of 20 percent requires moderate 
disablement; frequent attacks of colic, requiring catheter 
drainage.  38 C.F.R. § 4.115b, Code 7509 (1993).  

The new criteria in effect since February 1994 provides that 
nephrolithiasis is to be rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following: 1) diet therapy, 2) drug therapy, 3) invasive or 
non-invasive procedures more than two times per year.  
38 C.F.R. § 4.115b, Code 7508 (1999).  

The minimal compensable rating for hydronephrosis is 10 
percent.  It requires only an occasional attack of colic, not 
infected and not requiring catheter drainage.  The next 
higher evaluation of 20 percent requires frequent attacks of 
colic, requiring catheter drainage.  38 C.F.R. § 4.115b, Code 
7509 (1999) 

In the veteran's case, neither the old nor the new criteria 
are more favorable to the veteran.  This is true in 
particular because the most recent VA examinations  -- namely 
those since the December 1993 urology examination -- failed 
to reveal any evidence of recurrence of renal calculus, and 
the veteran was discharged from the urology clinic.  In view 
of the foregoing, the preponderance of the evidence is 
against a compensable rating for right renal calculus.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999) in the first 
instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization and does not show marked 
impairment of his employment due to his service-connected 
right renal calculus with microhematuria.  


ORDER

A 100 percent rating for service-connected psychoneurotic 
condition, variously classified as atypical anxiety and 
social phobia is granted, subject to regulations applicable 
to the payment of monetary awards.  

An increased (compensable) rating for right renal calculus 
with a history of microhematuria is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


